Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 16-26 are currently pending and a preliminary amendment to the claims as filed on 12/09/2022 are acknowledged.  
Election/Restriction
Applicant's election without traverse of Group I, claims 16-26 in the Reply filed on 09/30/2022 is acknowledged.  By way of applicant’s election, claims 27-32 have been withdrawn from further consideration. Therefore, claims 16-26 are examined on the merits to which the following grounds of rejections are applicable.  

Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The three information disclosure statements (IDS) submitted on 12/09/2019; 01/07/2020; 03/15/2021 were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 16 recites “at least one active ingredient”.  But each of dependent claims 20-24 recites “the active ingredient” which lacks of antecedent basis because ambiguity arises to determine whether a dependent claim (the/said) limitation refers to one or more than one element that is previously presented, either in the same claim or a preceding claim. See also MPEP 2173.05(e). Applicant may amend these claims to recite “the at least one active ingredient”. 
Further, claim 22 recites “high and low molecular weight hyaluron”  and “high and low molecular weight hyaluronic acid” in lines 3-4. However, it is not clear what molecular weight is considered as “high” and “low”. The specification does not appear to give any definition thereof. Therefore, the metes and bounds thereof cannot be determined.  Appropriate correction is requested. 
   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19 and 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. KR2010/0004168A (Citation is obtained from the attached Google English translation).

Applicant claims including the below claim 1 filed on 12/09/2022:

    PNG
    media_image1.png
    103
    710
    media_image1.png
    Greyscale


Prior Art
Park teaches skin cosmetic patch containing an active ingredient in water insoluble layer that is provided to ensure efficient attachment to the skin and enhance permeability to the skin without skin irritation, and the patch has double layer structure containing adhesin layer and backing layer (=rear layer) wherein the water insoluble layer or the adhesive layer is made of silicone polymer and comprises active ingredients including skin lightening material (e.g., arbutin, kojic acid, vitamin C, hydroquinone, etc.), atopy improving material (e.g., dermis extract, catechin), skin wrinkle improving material (e.g., vitamins C and E, DPHP, ursolic acid, retinol, etc.), anti-aging ingredient (e.g., ascorbic acid (=vitamin C), beta-carotene (=pro-vitamin A), tocopherol (vitamin E), alpha-lipoic acid, selenium, coenzyme Q10, weight loss ingredient (e.g., caffeine, lipoic acid, theophylline, theanine (=vitamin B1), genistein, L-carnitine), the said active ingredients are used in an amount of 0.001 to 30% preferably 0.01 to 10) and the backing layer can also be made of silicone matrix which reads on the claimed silicone body. The patch is applied to skin having e.g., atopy and thus atopic area would be healed, resulting in flattening atopic skin area (Figs. 1-2, abstract and the claims). Please note that skin cosmetic patch comprising silicone adhesive layer having skin care active ingredients and silicone matrix backing layer reads on the claimed silicone pad (instant claims 16, 17, 19 and 20-22). 
In light of the foregoing, instant claims 16, 17, 19 and 20-22 are anticipated by Park.  



Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 16-26 are rejected under 35 USC 103 as being obvious over Park et al. (KR2010/0004168A) as applied to claims 16, 17, 19 and 20-22 in view of Fotinos (US6346255B1, IDS of 03/15/2021) and further in view of Porter et al. (US5785978A).

Applicant claims including the below claim 1 filed on 12/09/2019:

    PNG
    media_image1.png
    103
    710
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
Park was discussed as note above with respect to claims 16, 17, 19 and 20-22. 
Park discuses active ingredient in an amount of 0.001 to 30% which overlaps the instant ranges of about 0.5 to 3.0% or 1.0 to 2.0% or about 1.6% (instant claim 23) and of 0.1 to 9.9% or 0.5 to 7.0% or about 1.0% (instant claim 24). 
However, Park does not expressly teach application of silicone pad to back hand of instant claims 18 and 25. The deficiency is cured by Fotinos and/or Porter. 
Fotinos teaches cosmetic pad for improving skin appearance wherein the pad includes a backing layer, release layer, a vehicle located therebetween and the vehicle contains a cosmetic formulation and a skin permeation enhancer including a plant polar lipid (abstract); the vehicle is a polymeric matrix solid reservoir made of silicone (BIO-SPA X7-4302 SILICONE PSA) that may have pressure adhesive sensitive properties and adhere directly to the skin such as hand, neck, face, epidermis, thigh, etc. (col. 3, lines 53-58) (instant claims 18 and 25) and the thickness of adhesive layer polymer matrix is 1 to 15 mils, preferably 3 to 10 mils (col. 5, lines 50-60); the active ingredient includes anti-hyperpigmentation (e.g., tyrosinase inhibitors, peptide mixtures, plant extracts), anti-blotching (e.g., saponins, caffeic acid containing plant extract), anti-aging (e.g., glycosaminoglycan, chondroitin sulfate and ATP and other bioactivators), eye contour (e.g., esculoside of Coletica), sliming agent (e.g., xanthine, seaweed), anti-cellulite agent (plant extracts, red algae and inactivated bacterial cultures), soothing/sunburn, anti-irritating, skin firming and lifting agent (e.g., flavonoids), anti-elastase and anti-collagenase substance (e.g., various lipoamino acids, hydrolyzed seaweed extract, DPHP), free radical scavengers (e.g., synthetic pseudopeptides, multi-enzymes, natural tocopherol and related compounds), hydratives (e.g., hydroxylated aliphatic acids, seaweed extracts, nectar/honey extracts, lipoamino acids such as lysine PCA), vitamins, alpha-hydroxy products, anti-oxidants (e.g.,, kojic acid, ascorbic acid, hydroquinone), anti-wrinkle agents (the Example), and minerals (cols. 5-8); the pad composition comprises at least one of the cosmetic actives in an amount of 1 to 20%, preferably 0.1 to 3%, 0.01 to 3% which overlaps the instant range of about t 0.5 to 3.0% or 1.0 to 2.0% or about 1.6% (instant claim 23) and 0.1 to 9.9% or 0.5 to 7.0% or about 1.0% (instant claim 24). 
However, Park or in view of Fotinos does not expressly teach application of silicone pad to back hand of instant claims 18 and 25, and the silicone pad comprises hinges of instant claim 26. The deficiencies are curd by Porter. 
Porter teaches skin care compositions and methods (title) in the form of transdermal patch for upper lip, forehead, neck and hands (col. 1, lines 11-16); the patch should have tack and adhesive properties which allow rapid adherence to the skin after minimal application of gentle hand pressure, and the matrix should rapidly mold itself closely with the contours of the target skin for best transfer of active ingredients, and the skilled artisan knows how to choose cohesive strength, creep resistance, end-use tape properties, including tack, peel force and skin adhesion, commensurate with the application to and removal from delicate facial skin (col. 7, lines 15-22 and 35-39); as the adhesive, silicone pressure sensitive adhesive (PSA) or ascorbic acid-silicone PSA are used (Examples 1-2); and the incorporation of the cosmetically active ingredient into the adhesive may change the adhesion of the matrix composition relative to adhesive alone and thus, since adjusting the thickness of the matrix composition can compensate for some loss of adhesiveness (col. 7, lines 60-65); for the fold area, the patch is shaped substantially like a boomerang, generally kidney-shaped and skin care patches are also provided which fit the back of the hand, optionally with extensions down the fingers and FIG 7 illustrates human hands with the aforementioned anatomically designed skin care patches in place (col. 3, lines 56-61); for the application to the back of the hand, the cosmetic patch is shaped as illustrated in FIGS. 7A and 7B, and this patch is generally square (about 2.5-3 inches), with rounded corners (FIG. 7B), and optionally there can be five extensions to cover the backs of the fingers and thumb (FIG. 7A) (instant claims 25-26).  
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Park is that Park does not expressly teach application to the back hand of instant claims 18 and 25. The deficiency is cured by Fotinos and Porter. 
2. The difference between the instant application and Park is that Park does not expressly teach the silicone pad comprises hinges of instant claim 26. The deficiencies are cured by Porter. 
3. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of the active ingredient of instant claims 23-24.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify application of patch of Park to the back of hand as taught by Fotinos and/or Porter. Application of skin care patch of Park to certain area such as back hand as taught by Fotinos and/or Porter would have yielded no more than the predictable results of skin care. 
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the silicone pad of Park with hinges of Porter in order to achieve the claimed invention.  
One of the skilled in the art would have been motivated to do so because Porter teaches incorporation of the cosmetically active ingredient into the adhesive may change the adhesion of the matrix composition relative to adhesive alone and thus, adjusting the thickness of the matrix composition can compensate for some loss of adhesiveness (col. 7, lines 60-65); for the fold area, the patch is shaped substantially like a boomerang, generally kidney-shaped and skin care patches are also provided which fit the back of the hand, optionally with extensions down the fingers and FIG 7 illustrates human hands with the aforementioned anatomically designed skin care patches in place (col. 3, lines 56-61), and therefore, the ordinary artisan would adjust or optimize the thickness of the adhesive layer containing active ingredient for fold area. 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613